In related proceedings pursuant to Family Court Act article 6, the petitioners appeal from an order of the Family Court, Suffolk County (Lynaugh, J.), dated May 7, 2006, which dismissed, without a hearing, their petitions, in effect, to modify an order of the same court dated November 25, 2003, awarding custody of the subject children to their paternal grandparents, the respondents Mildred Nash and Danny Nash.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly dismissed the petitions without a hearing. The verified petition failed to allege or specify any blood relationship between the petitioner Donna Goodale and the subject children. No dispositive proof of such relationship was offered. Even assuming that, as the petitioners contend, Donna Goodale is related by blood to the subject children, the petitioners failed to allege the existence of sufficient extraordinary factual circumstances arising since November 25, 2003, when the Family Court awarded custody to the respondents Mildred Nash and Danny Nash, that would warrant a hearing on the issue of whether the petitioners, as nonparents, had standing to modify the custody award of the children to the paternal grandparents (see Matter of Luther v Rate, 226 AD2d 803, 804 [1996]; cf. Matter of Anonymous v Olson, 112 AD2d 299, 300 [1985]). Crane, J.P., Skelos, Lifson and Dillon, JJ., concur.